DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Claim 9 has been amended.
Claims 1-8 and 11 have been cancelled.
Claims 12-15 have been added.
Claims 9, 10 and 12-15 are pending and have been considered on the merits herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to expressly discuss the final limitation of claim 9 including each string-to-string interconnector being “between the bus bars located on two opposite sides of the solar cell photovoltaic module”.  While the applicant indicates figures 5 and 6 as being support, there is no express discussion or recitation comparing the location of the string-to-string interconnectors relative to the bus bars within the written specification. 
To be clear, the string-to-string interconnectors also included in the amendment are discussed in the specification as filed to be “welded on the back light surface end” in paragraph [20] of the specification as filed, wherein the interconnectors would be “on the cells”, as in the claim, rendering support for this portion of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires the spacing between the cells to be 0-.5 mm, yet claim 9, from which it depends, requires a cell-to-cell interconnect present to connect the front and back sides of the cell (as is generally in the art between the cells and in the instant application is shown between the cells in figure 4).  It is unclear how a cell-to-cell interconnector can be required to be between the claim and a spacing of less than at least the interconnect is possible.  The applicant is encouraged to claim a spacing which reflects the interconnections present, as the claim requires “each” cell to have the claimed spacing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al (US PG PUB 2013/0284241), in view of JI et al (CN 206116415, as supplied by the applicant in the IDS of 9/13/2021, with citations to the machine translation supplied) and ROSE et al (US PG PUB 2008/0083453).
Regarding claim 9, GEORGI et al teaches a solar cell photovoltaic assembly comprising more than two solar cell photovoltaic modules (GEORGIE et al teaches a single “photovoltaic module” of GEORGI et al, 200, figure 10, but the use of a plurality of modules to form a photovoltaic assembly would have been obvious to one of ordinary skill so more modules allow for generation of more electricity) and bus bars collecting currents of the interconnectors (The “transverse connectors” 245 are interpreted as the bus bars of the claim, as their orientation relative to the interconnectors 240/249 allows for current collection, based on necessary current flow as discussed in paragraph [0025]); 
wherein, each of the solar cell photovoltaic module (“photovoltaic module”, 200 of GEORGI et al, as shown in figure 10) comprises a plurality of matrix- arranged cells (“solar cells”, 100 of GEORGI et al, as shown in figure 10 to be arranged in a matrix or grid arrangement),
a plurality of main grids (“metallic contact elements” or “busbars”, 135 of figure 6 of GEORGI et al, shown to be analogous to the main grid 21 of figure 1 of the instant application) and fine grids (“contact fingers”, 132 of figure 6 of GEORGI et al, shown to be analogous in orientation to that of fine grid 22 of figure 1 of the instant application) are distributed on a light receiving surface of the cells (figure 6 of GEORGI et al is taught to be a view of the front side in paragraph [0014], with paragraph [0028] detailing the front side to face light radiation) 
the main grids (135) collect currents on the fine grids (132) connected thereto (While current conduction is not explicitly stated to occur in GEORGI et al, current conduction will necessarily happen.  The grid and grid materials disclosed in paragraph [0036] and the figures of GEORGI et al are consistent with the materials and structure of the instant application in the figures and paragraph [30] which enables this functionality, regardless of the express disclosure of current conduction in GEORGI et al.), 
the currents collected by the main grids (135) are transmitted through interconnectors (“cell connectors” 240 of figure 10 of GEORGI et al) that connect to the main grids (135) (Connection between the interconnect or cell connectors and the main grid or busbar is discussed in paragraph [0078] of GEORGI et al.  Again, while current connection is not discussed, this will necessarily occur within the device of GEORGI et al based on the electrical connections established and disclosed.), 
the cells (100) are rectangular (shown in figures 6 and 10),
and the main grids (135) are parallel to the short sides of the cells (shown in figure 6, wherein the main grid 135 runs parallel to the short side of cell 100), 
wherein the interconnectors (240/249) comprise cell-to-cell interconnectors (“cell connectors”, 240, as in figure 10, wherein paragraphs [0078] and [0082] teach component 240 connects the main grid (of the instant claim) or busbar (of GEORGI et al) 135 of neighboring cells) and string-to-string interconnectors (“parallel connectors” 249, as in figure 10, wherein connectors 249 cause “parallelly-connected solar cell strings” or connection of two solar cell strings as discussed in paragraph [0082]), 
wherein the cell-to-cell interconnectors (240) transport currents on the cells along a direction of the main grids (135) (While GEORGI et al is silent to current conduction through the cell-to-cell interconnectors, the interconnectors taught to attach and electrically connect to the main grid or busbar 135 of GEORGI et al in paragraph [0078], while shown in figure 10 to occupy the same directionality as the main grid, allowing for obvious current conduction in the same direction), and 
the string-to-string interconnectors (249) connect parallel cell-to-cell interconnectors (240, wherein each cell has parallel cell-to-cell interconnectors in parallel with others on the same cell) in (shown in figure 10 of GEORGI et al for component 249 to be oriented to allow series connection of component 240, based on its transverse orientation), 
the cell-to-cell interconnectors (240, figure 10 shows the interconnectors 240 to be parallel to the short side of the cell 100) are arranged parallel to main grids (135, figure 6 shows the main grid 135 to be parallel to the short side of the cell as well), 
and the string-to-string interconnectors (249) perpendicularly intersect with the cell-to-cell interconnectors (240, wherein perpendicular intersection is shown to occur in figure 10) and connect the cell-to-cell interconnectors (240) intersecting therewith in series (the perpendicular orientation allows for series connection), 
an end of each cell-to-cell interconnector (240) is a light receiving surface end (wherein the front side or light receiving side is shown in figure 10), and the other end thereof is a back light surface end (paragraph [0078] of GEORGI et al teaches the use of connection of the interconnector 240 on the front of one cell and the back side of the neighboring cell), 
the light receiving surface end is connected to one main Page 2 of 9grid of one cell (discussed in paragraph [0078] to cause connection of the interconnects 240 to the front-side busbar or light side main grid of the instant claim), 
the back light surface end is connected to a main grid of a back light surface of another cell (discussed in paragraph [0078] to cause connection of the interconnects 240 to the back-side busbar or back-side main grid of the instant claim of an adjacent cell), 
the cell-to-cell interconnector (240) is used to connect two cells (100) in series (interconnectors 240 cause series connection forming strings, as in GEORGI et al claim 2); 
each string-to-string interconnector (249) is between the bus bars (245) located on two opposite sides of the solar cell photovoltaic modules (249) (as shown in figure 10 of GEORGI et al).
(100) in figure 10 and teaches the use of a 2:1 aspect ratio as being favorable for increased voltage generation due to the shape (taking a square cell and dividing into two parts, paragraph [0079]), GEORGI et al is silent to the lengths of long sides of the cells being 156 - 160 mm, lengths of short sides of the cells are 31 - 54 mm, and the widths of the main grids are 0.4 - 0.7 mm.  Moreover, while GEORGI et al teaches the presence of string-to-string interconnectors (249), GEORGI et al is silent to each string-to-string interconnector being located on the cells.
	JI et al is directed to a solar photovoltaic assembly (figures 1-5) comprised of rectangular cells (10) with main grid lines (21) parallel to the short side (shown in figures 1 and 2), just as in GEORGI et al.  JI et al teaches using a square photovoltaic cell (156mm x 156 mm, paragraph [0056]), then cutting the cell into multiple rectangular pieces (paragraph [0064], herein detailed as 3 pieces, rendering rectangle cells of 52 mm x 156 mm).  The sizing of JI et al is present within the ranges required by the claim, rendering the claimed range obvious.  JI et al teaches the use of cutting the square cells into multiple pieces enables a decrease in power loss (paragraph [0005]).  Moreover, for this size cell, the JI et al teaches the use of a main grid (21) of 0.3 to 0.8 mm. (in paragraph [0012]).  The examiner takes note of the fact that the prior art range of 0.3-0.8 mm completely encompasses the claimed range of 0.4-0.7 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.  Paragraph [0039] of JI et al teaches the use of thin main grid lines enables a reduced amount of silver without affecting the conversion efficiency of the cell.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to size the solar cell of GEORGI et al, as described in JI et al (cut into three portions, rendering the claimed sizings), so as to enhance to already beneficial decrease in power loss realized by the sizing of GEORGI et al.  Moreover, it would have been obvious to utilize a main grid line of GEORGI et al with the narrow sizing 
Modified GEORGI et al fails to address each string-to-string interconnector being located on the cells.
ROSE et al teaches a photovoltaic module (figure 9) comprising a plurality of cells (182), just as in modified GEORGI et al.  ROSE et al teaches the use of string-to-string connectors (102) in figure 9 (wherein overlap of series connections with the parallel component is equivalent to that of the string-to-string connectors of GEORGI et al providing horizontal or parallel attachment to the vertical strings).  By placing the string-to-string connectors on the cells themselves, ROSE et al teaches there may be less unutilized material between cells (paragraph [0059]).
At the time of filing, it would have been obvious to one of ordinary skill to place the string-to- string connectors of GEORGI et al, overlapping or on the cells of modified GEORGI et al, as in ROSE et al, so as to minimize the amount of unutilized material on the panel.
Regarding claim 10, figure 10 of GEORGI et al shows the bus bars (245) to be parallel to the long sides of the cells (shown to be the side extending across the module 200).
Regarding claim 14, GEORGI et al teaches the use of copper cell-to-cell interconnectors (240, paragraph [0078]), but fails to address the use of tinned copper tape, conductive tape or transparent conductive film as the string-to-string connector.  ROSE et al teaches the use of copper with tin (tinned copper) as the bus or conductive material (paragraph [0050]).  It would have been obvious to one of ordinary skill to utilize the known conductive tinned copper material of ROSE et al, for the string-to-string connector of modified GEORGI et al, so as to provide the desired conductive functionality of the string-to-string connector.  The use of a known conductive material for a conductive layer is obvious and within the ambit of one of ordinary skill in the art.
(wherein figure 10 shows 6 vertical strings of cells or in other words, counting the long sides of the cells along the edge of the array) and 8 rows (wherein figure 10 shows 8 horizontal groups of cells or in other words, counting the short sides of the cells along the edge of the array).  The matrix of figure 10 of GEORGI et al clearly renders obvious the claimed ranges with its example of cell column and row numbers being within the claimed ranges.  Moreover, GEORGI et al teaches the use of amounts of cells and strings is possible and reasonable (paragraph 86).  Finally, the number of cells of use and their arrangement in the matrix is interpreted to lack criticality and completely within the ambit of one of ordinary skill to obviously manipulate based on desired module sizing or power generation constraints or expectations.  While the applicant defines transverse and longitudinal directions (which are shown and inherent to a grid of rectangles), the claim does not make a connection between these directions and the columns and rows.  GEORGI et al clearly shows transverse (parallel to the long sides of cells 100) and longitudinal (parallel to the short sides of the cells 100) directionalities however in figure 10. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al, in view of JI et al and ROSE et al, as applied to claim 9 above, and further in view of SAWADA et al (JP2000-315811, as supplied by the applicant with the IDS of September 13, 2021, with citations to the machine translation supplied).
Regarding claim 12, modified GEORGI et al is silent to the spacing between the cells being 0-0.5 mm.
SAWADA et al teaches a solar cell module comprising cells connected in series (paragraph [0001]) with a cell-to-cell interconnect therebetween (paragraph [0006]), just as in modified GEORGI et al.  SAWADA et al teaches the use of a spacing between adjacent cells of less than .5 mm (paragraph [0007]), overlapping and fully encompassing the claimed range.  The interconnection and spacing of (paragraph [0007]) and increasing the power generation area available (paragraph [0013]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the spacing size of SAWADA et al between the cells of modified GEORGI et al so as to maximize the power generation area available (due to less unused space) while still enabling connection without the risk of cracking or short-circuiting.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al, in view of JI et al and ROSE et al, as applied to claim 9 above, and further in view of MORI et al (JP 2014-017398, as supplied by the applicant in the IDS of September 13, 2021, with citations to the machine translation supplied).
Regarding claim 13, JI et al teaches the use of a main grid sizing of 0.3-0.7 mm, with GEORGI et al and JI et al showing the interconnectors present thereon, as discussed in the rejection of claim 9.  While modified GEORGI et al teaches the use of the cells arranged in a module and the size of the cell-to-cell interconnects and string-to-string interconnects to be reasonably the same size, modified GEORGI et al is silent to the width and thickness of the cell-to-cell interconnect being 0.5-0.8 mm and 0.12-0.18 mm, respectively, and string-to-string interconnect width and thicknesses of 0.5-6 mm and 0.1-.4mm.
MORI et al shows the use of interconnects to form series connected strings using cell-to-cell interconnects arranged in a parallel orientation (in figure 2), just as in modified GEORGI et al.  MORI et al shows the use of the same wiring members to connect the cells and the strings (3, figure 1, just as in GEORGI et al figure 10).  MORI et al teaches the cell-to-cell interconnectors (“tab wire”, 3 of MORI et al) to have a width of 0.5 to 10 mm (paragraph [0046], 500 micron to 10000 micron) and a thickness of 0.009 – 2 mm (paragraph [0039], 9 micron to 200 micron), encompassing the ranges of widths and (paragraph [0098]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the interconnection wiring size of MORI et al for the interconnects of modified GEORGI et al as these wiring provide the same desired effect of electrical connection and current transmission with a smaller size for which increases light receiving area and connection reliability.  Since the goals of the cell-to-cell interconnects and string-to-string interconnects are to maintain connection reliability and allow for conduction (and are shown to be the same in the figures of GEORGI et al and MORI et al), it would have been obvious to one of ordinary skill to utilize the same material and sizing of string-to-string interconnects as cell-to-cell interconnects, as in that of MORI et al, so as to enable an ease of manufacturing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        2/18/2022